[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR CONTEMPT
Defendant Don Vance raises three issues in his motion to modify. First, he claims plaintiff Elizabeth Vance has remarried and seeks a return of the alimony which he paid after the alleged remarriage. Under the terms of the Separation Agreement, alimony is to cease upon the plaintiff's remarriage. Mr. Vance has expressed a strong belief that the plaintiff has remarried. He has, however, failed to produce competent evidence of the remarriage. Testimony from the plaintiff about the remarriage or a marriage certificate would normally be sufficient. Hearsay, statements are not sufficient. The request for an order directing the plaintiff to return the alimony payments is denied without prejudice to defendant's presenting the claim at a later time.
Second, defendant Don Vance claims the plaintiff should be required to pay him $10,000 because the parties' children failed to pay Mr. Vance $10,000.00. This claim is based on a provision of the Separation Agreement. Article 5.2 of the Separation Agreement provides, in part, as follows: "The Husband shall immediately send a letter to each of the children explaining why he required that their assets be considered in these proceedings. Upon receipt of such letter, the children shall pay to the Husband's attorney as trustee, the sum of $10,000.00." Apparently, the children have not made the payment. The defendant has not explained how the wife became obligated under Article 5.2 to guarantee the children's payment. The request for an order directing the plaintiff to pay $10,000.00 under Article 5.2 is denied.
Third, defendant Don Vance seeks an order with respect to the transfer or delivery of a $10,000.00 Series EE Bond. The transfer is to be made as part of the parties' division of assets. Within thirty days of the release of this decision, the plaintiff is to transfer the bond to Mr. Vance or, if appropriate, sign a Treasury Department form requesting replacement of a lost bond. If she fails to transfer the bond or sign the form within the thirty day period, she should in that event pay him $10,000.00. CT Page 2455
It is so ordered.
THIM, JUDGE